,...
                                   .....
                               -”*’ “..:
                               0;  _ :
                                ‘...:
                                  ..,:...
                                       2
             OFFICE OF THE ATTORNEY G   ERAL OF TEXAS
                                      w
                              AUSTIN
  GROVERSELLERS
  A.TTO”NLI
         GENERAL
Eenorable R. A. &rton
Oounty Attorney
calhoun County
tort Lavaca, Texas

mar   Sirr                 Opinion lo. o-6817
                                                   c\



                                mlnrlon for th




          Ye have r*c                       or our opinion an the
hemlnabove-captioned
follou8:



                                      ltylr property.
                                    t your Department ha8


                         ty Council ha8 roque8ted a ruling
                         t before the propored repair8 am
                         turr 18 authorized out of the Sea-

                      hat the qUO8tiOll MY be Sad. clear
      to the the Doparhent, I UI l  ncloring a rkotch rhov-
      Lug-    lmatlon of the proporad repaim.
           %a.   tventy year8 ago, the City lxtondrd thm
      north end of the rxi8ting reavall by the ConrtNctim
      of a 14 foot bulkhead out to the mouth of L~zrn’r Bayou--
      the outer 8urfaar va8 faoed vlth limortona riprap.
      Behind thi8 fourtoon foot vrll, the city, vith the
gonorablo R. A. Barton,       pago 2


     aid of Podoral Fuado, dndgod out a rtom harbor a8 a
     tozmlnuo of tho Intorcoaotal Canal. Tbo harbor lo
     ovnbd ltlnlr   br the Cltr.
          %urlng the rocont storm, tho ratrr naohod a
     hoaht of over 15) foot, parring completely ovor the
     14 foot loavall and into tho basin.    The action of
     tho vator, aad 8tom too8rd ships and vrooolu@, lr o do d
     partly lo r o o tho
                     o   loavall and undomlnod the rotalnlag
     vall or bulkhead on tho baok old*.

              "Uhllo   tho rotalnlng   vail   lr   oa tho inoido   of
     tho Hualaipal Xarbor, our City lnglaoor otatoo that
     it 18 noco8oar~ to replace , Fall., ad rtroagthon~tho
     in8ido bulkhead8 in ardor to support tho outrids ooa-
     Wll.
          "Under this fact rltuatbon, vi11 it bo legal
     for the City to ~80 Soavall hIBd8 derived fraa a
     tax romlo8loa for tho purpo80 of ropalrlng, ra18ingi
     and rtrongthoning tho imldo rootlon of tho loavall,
     ovoa though tho 8&o al80 con8tltutoo the l~oldo bulk-
     hoad of the JtunlclpalHarbor?”

              Sootlon 7, Artiolo 11,     of tho ?oxrr CoB8t1tutioB Had8
88 fOllOV8:
          'All counXloo ,and oltlor bordering OB thr
     cob8t of thr Gulf of Ilrrico are horebr luthorlrod
     upon a vote of tvo third8 of the taxpayoro thornin
     (to bo l8cortaiBod as may bo provided by lav) to
     1s~~ and aolloot ouch ta% for oonotruotlon of 8oa
     vallo, bmkvatoro,   or ranitary purporvo a8 may bo
     authorlrod br lav, md may oroato a debt for ouoh
     vorkr and l8ouo bonds la lvldenco thoroof.    But no
     dobt for lw purporo rh~ll lvo r be incurrod in any
     mannor by anr olty or oouat~  \mlo~rrprovltim   lo
     mad@ at tbo tlmo of croatlng~tho~ruo, for lovylng
     and collOoting a 8UffiObllt  tu to J=r tho intOrO8t
     thoroon and provldo at loaot too per oont as a olnk-
     lng fund; and tha oondouutlen of th right of var
     for tho rnctlon of ruoh vorko rhall k hrlly pro-
     vided for,’
              bootion 8, Artlolo 11, of the Toxao COMtitUtiOB           road8
a8 fOllOV8:

              'Th8 OOuntio8 and OftiOo 011 th0 @Ulf COa8t bfng
     8ubjoot to ala81tOu8      OVorf1oV8, and a vrrr largo
~~onblr     11.A. lhton,   pass 3



    p~OpOrtlm of the graoral rovoauo blng dorlvod from
    these Othwvl80 preoperouo lOOallti88~ Tbo kglola-
    two lo lopeolall~ luth~rlrod to aid b7 Aozwtlen lf
    ouch portlen of the public domain as mar k dorod
    p r o p o ra ,
                 ndin luo hmo dea sma y k p nvldo db r la v,
    the oon8tlvotion lf 8ea vallo, or bnakvatoro,      ouch
    aid to bo prepertloned    to the lxtont u&A value of
    thr vork8 arootruotod,    or to bo oonotruotod, la any
     locallt~.o
            Hours Bill 10. 7, Chapter 485, page 780, Acts of the ?ortp
@#v#nt~ kglolaturo,    Regular aeoolon, 1941, roads as fOllOV8¶
          ‘aoetion 1. It i8 found and doolarod that  the
    Cltr of tort Lavaoa lo a oltr situated oa the Qulf
    Coast of the 8ktO Of ToxbO and $0 8Ubjoet to Oslm-
    itooo ovorflovo and that a vary large proportion of
    thr Amoral ~vonuoo of the btato IO Aorlvrd fro8 thlr
    othorrloo prooporeuo locality.
          %0t1oB 2. lo r l parled of tvontt (LO) pars,
    comonoing on Soptodw     1, 1941, follovlng tba pao-
    rags of this Aot, thrro lo honby doaatod and granted
    bl the Stats of Toxao to the Cltq of tort Lavaoa, Cal-
    houn County, Texas, all of the not ramant of all 8tato
    ad valbrom tax.8 1rvloA aaA oollrotod far atats general
    purp~ooo, on all proportr, nal and perooaal, IneluA-
    lag tha rolling #took belong     te nilroad eapanIoo
    (vhioh shall ba loarrWaed    an
                                 3   apportioanrdas BOV
    pnvldrd by lav) In Calhouu Coamty. 8ald 8onot vhon
    reoelvod br the Cit.7 of tort Lavaoa elm11 be used by
    ouah C1t.ras m apaoy lf the atate of texao, la tho
    manner prrvlded 0 this Act, for the oonotruotIon, xw-
    pair, anA lmprovmunt of am vallo, bnahratoro,     and
    harbor8 .

         ‘boctloa 3. At the lBd of oaoh month, the Ao-
           and Collootor of Taxes of Calhoun County oh11
     lo o o o r
    make aa ital8.A report ador oath to the Comptroller
    Of Pub110 AOOOUntOOf th0 8ktO lf tOXa0, 011 fOl'88 to
    be furnlrhod br thr Caeptrollor, 8hOviag tho amount of
    all aA valora ?&x08 oell@at@A by hk for Stats gmoral
    purpoooo upon real aad pwooakal property v1thl.n the
    Countr of Calhoun, inaludIng rollIa~ #took of nIlrOad
    ownpanlor as horolaabovo prOVlAOAJand ho oball loaam-
    pug the same vlth an itomirod statemoat shoving fill
iorablo   1. A. Barton,   page 4


  dlopo8ltloa of all ruch tuor ooll~~toA. The said Ar-
  lo o o o r a&d CollOOtOr Of ?UO8   8&11 frrvhrd his report
  to the Coaptrollor, and shall make a like report to
  the Cltr tnarurer      of th0 Citylf tort kvaoa,   and ho
  shall pa7 over to tho City Tnaouror lf the City of
  tort Lavau all of the roaoyo oollootod by him from
  btate    ad valomm tax08 levied for goaoral purpoooo
  Aurlq said month, looo ruoh uounto       as are alloved
  bt la v    fo rl8oeoolng and colleoting la 80. On th eo o -
  caolon of oaoh luoh roalttaBoo the Cltf Tnaouror
  rhll lxoouto a roaolpt In dupllobto l     hoviBA the
  amount lf roper thus reoolvod, forvarding one OXO-
  outqd orpy H tho Tu Aoooo8or and Collector of Cal-
  hoti:Qouat~ and the other oxooutod cop7 to the Comp-
  troller of Pub110 Aooounto of the Stats of Texar.

        “6iatlw.I 4, The Cltr of Port kvroa, lctlas by
  md   thmugh its govoming bodr to locoaplloh ouch
  Stats p~rp0008, oh11 have authorIt      and 18 horoby
  luthorltod to looue lto nogotiablo    bonds ooourod by
  a pledge of the tax aono~o damted md granted by the
  Stats of Toxar aBd raid govorni~g bod in it8 dlooro-
  tlon may ~@CUN 8uch bonds addltlonalIy by a pledge
  of it8 om tax-      povor, and thr procood8 of the ralo
  of 8uoh bond8 may bo urod for the purport of ooaotruct-
  ing, repairing,   and improving au vallr,   broakuator8, and
  h+rbOr8 to protoot raid looalit~
  OVWfiOV8J provided that BO BOV
  provomont rbrll bo made or oontraoted    for in the bay
  on the lart olAo of the proront 8#a vail u~1ooo or un-
  til all privately ovnod laBdo, 10a808, and lroo8oBt8
  botvoeB rbld prOpO8Od 8tNCtUN      aBd the ~rOOOBt 8W
  vall shall have boon ooourod by the Cltr of tort LB-
  vaca br purcba80, gift, coBdomnatloB, or lthorvloe.

        %*a tlo 5.
                 n Bond8 lrruod by the Cltr of Port La-
  vaca under authority of this Act rhall bo govomod by
  the General Lava of the Stats of Toxsr applicable to
  bond8 i8ouod br citior and toVn0, including the provl-
  8lon8 of Tit108 22 md 28 of thr R8v1886 CiVil 8tatut.o
  of 1925 ma AmoaQonto- thoroto, ad If the bonds are to
  be oocurod by a plodgo of the taxing povor of tha Cltr
  of tort Lwaaitho   proposition rutoittod ia the llOCtiOB
  for the l88uanoo of raid bonds 8hall Oontaia a nforoBoo
  to tho faot th a t
                   luoh tax 18 luthwlrod.   The bond8
Irrombl. R. A. tbrtoa, w&o    5



    $o~uoA by the Cltr for ouah p ur p o o oshall
                                              o    not lxoooA
    m Mouat or amounts vhloh oould bo lorv$ooA both as
    to prinalpal urd intoroot vlth ooah donated tueo
    bwd #a thm &tbot lp p r wo d     l080080d value lf prop-
    l& f,   lnaludiry  the  V~~UO Of rolling etaok lpportlmod
    to 8uOh COuatJ, in tilhoUn COUtf, at th0 ti8. ruoh
    city  prepoooo to loouo said bonds, and krrd     on the       .
    lvon&o tax rat0      lovloA br the Stab  of Texas for
    00nonl F~BA purp0800 Aurias the ton (10) roan pn-
    aod$ng the rear in vhloh raid bond8 a~ to bo looued.
    After bond8 8ball h8vo boon voted or$g$B~l~~.unArr
    thi8 Aot 8UbOOqWBt 188uo8 M)' k voted as nquirod.
    &ndr of UI iroue may bo Aollvorod bt one tf88 or
    from tin     to tl8e as and vhon the lonar lo nredrd for
    8uCh pUl7.808.     The money nooivod by the Cltr from
    8uoh donated tauro rhall bo uooA to p&r tho pr$ncl-
    pal -6 lntoroot of raid bonds and 8hall net bo dl-
    vortad to &ny othor purpeoo.
         ‘Seation 6. To the lxtont that   ronor may bo lo-
    oumulrtod in the riBkin& fund fru   8UOh Wats donated
    tuoo in lxco88 of ourront roqulromonto for principal
    uid intoroot uid to provide 8Uah r o 8o r v.l8 UT  be
    pro8orlbod in tho ordinsnoo or ordinmoo8 authorizing
    thr l88uanoo of raid bends, it nry bo lBvr8toA in lo-
    oorAe~co vlth the Oononl kv rp llcrblo to oltlo8.
    The use uad AlvoroloB of aono~o R onin granted for
    an7 purpooo othor than tho papant of intonot      anA
    principal 00 the bonds voted honundor     or invo8tod
    in booord&~oo vlth lpplioable lava is horob     pro-
    hibited anA the vlo&tioB of this OOOtiOB 8hr11 oon-
    8titUtO l 8loapplleatlon of   bllo moner and the peroon
    or porooao so offonding rhalF bo pullhod co provldod
    for in Artlolr 86 of the Pon~l Code of tha Iltato of
    Toxar ,

          %octlon 7. The fret that this Act lo doolgard
    t0 prOteat a 1Oulit~      rituated  @a th0 half cOb8t from
    oah8$tw8      lvorfbVo, aad th0 fact that l voq tiPgO
    proportlen    of the gononl    rovonue of the Skto lo do-
    rived from ouch &horvloo prorp@rouo loaalltr oreate
    an lmorgonoy and $mpontivo pub110 BOoo88it~        that the
    Con8tltutlwl      Rule nqulria#    bLll8 to bo road in oroh
    ~#u## o nth r .8  l.parat# day8 k #U8pOtrbO& Ud 8aid
    Rule $8 horobr lu8pondod, 4nd that thir Aot booera of-
    foctlvo $mmod$atoly fro8 and aftor its paoragr, and it
    18 80 l  naotod.’
~onblo         R. A. Barton, pip    6


               In our oplBloB IO.   O-4117, rddreoo8A to ro\t,vo hold
lj follovo8
           'Wo are, thorofon, of the opiala~ t&t Houoo
                             it luko to remit taboo to eon-
     Bill 7, 8Upti, vhb r o ln
     8truot ooavallo or broakvatoro  18 nO~'vlolrtlvo of the
     Conotltutlon of Foxas, but that  it lo uacoaotitutioaal
     inrofar as it looko to nmlt tax00 to coaotruot hrkm.
     Ye lurthor hold that  tho striking of the .vorA 'harbon
     from the bill door aot lavall&rto the balaaoo thoroof.~

          fB ocu8plia~oo    vlth the 9l’OV101Oli8Of Heu80 Bill Ho. 7,
the Clt7 of tort kvbaa 180uad Cit of tort        ZAvau 8wvall 8.ad
Bpoakvator Bonds     in 1941, anA the Eitf cOQi8Oion 8a@ the fol-
loving rtatonoat in the llootlon order ,B OtiOO     of l~o‘etton,and
8fldinm08 luthorl8$Bg the $8oua~oo of buuiot

          ‘For tho 9ur9000 of OOBOtN6tiB&       repairing,
     md lmprov         8tiVall0 aad brOahratOr8 t0 p~#t#Ot
     the Oltr of 9 art kvaca from     tho continuing ~BA ro-
     ocourr$Bg calamlteuo ovorfl8vo, vhioh $mprovoaento
     an, In the l     p$nl8B of tho City Cormloolo~~, l88on-
     tlbl to adequate     protootloa of 8816 oity.
          In the oa80 of the Flrrt flatloos &~k of tort  Arthur
v. City      of tort Arthur
                       lt al, 35 S. Ye (26) 258, thr Beaumont Court
of civil A99oalo raid'
                'Cou~ool for 89p011080, in their brlof, 8all our
     attOBtiOB t0 b lImbor Of gOnO=             TU100 Of OOB8tNOti~
     pertaining       to  conotitutional   proVi8iOM.   ho   of thoro
     ~108 lo that         roforrod to b our Su romo Court in Valkor
     v. No~oro, 114 fox.         225, 266 8. U. 399. Tho gonoral
     rule there referrod to lo %hat oontaqtorano8uo md
     practlaal o8nrtruotlon of oon8tltutioBal provioloBo by
     tho Loglolaturo $n the ln8atmont of law8 should have
     groat voight 8nA give rlu           to 8 natural pntumptlon
     that       tho log$8latlvo conrtruotlolb,   rightly $Btorproto
     the moan-          of the 9l’OV1810& In OWUlOOtiOB vlth this
     goaonl ~10, oowlrol for l           9polloo $n tholr brlof direct
     our lttontlon        to the 8ovoral lOt8 at d$fforont     times of
     thb Texas       k~lolatur8 SMting       aid t0 blf CU8t     Oiti.8
     under  lootlon 8, art1818 11, of the Conotltutlon.  One
     Of th.80 lo th r lOt grarM.ng aid to tho Oltr Of Oalvoo-
     ton rhortly after        the dO8tNOtiVO   gulf   hurricane   in 1900.
~orablo   2. A. Barton, page 7


    Another 18 the lot  granting aid to the oltr of Corpus
    Cbl'iOtiJ another $0 tha sot sraat~   aid to the oitr
    of IrroopwtJ mother lo the lo tgranting aid to the
    Olty of RookportJ another lo tho act granting aid to
    thb OltJ Of ?Ort tiVa0aJ another 18 tho act grU&ing
    aid to tho oitr of Aranoao ta88.   IB this OOIUibOtiOB
    o~uaool.oonto~A, aad uadortako to ruotain thr oon-
    tentlOB, that the !d($i#~tul'e ia -oh of the iB8tQC.O
    above 8tatbA garb a broad urd llborrl oonotruotloa to
    88OtlOIi 8 Of art1010 11 Of th0 COB8tltUtlOB md that
    the Loglolaturo in there ln8tanooo did not oonotmo
    that lootion to limit stat0 aid to @Ulf c ur toitior
    for the oonotruotlon  of 8oa vallo and brOakVator8,
    that 10, to thora hrolaal ltl'UOtUl'O8 thOm8OlVO8, but
    aoartruod lootion 1s la a broad r)y so as to give aid
    to those @ulf cO4Ot OitiO8 in the OOB8tNOtiOn Of
    vork8 not aotuallJ a part of a 8oa vail or broakvator.
    MO 8h11 BOt Avoll U9Oli this 8~08tiOa      Of COuII801,
    though vo lro $mpro8ood vlth the foroo of this ouggo8-
    tlon aad tha argument in connootlon. Other goaoral
    ~leo Of intOrpPOtbtiOB and OOB8tXUOtiOB mar bo raid
    to bo tho follovLagr

         '1. The intontlon of the maker8 of the conrtl-
    tutlon vi11 be’arcortalnod, and vhon that  intontlon
    I8 80 locortalnod,  vhathor lxproo8od in pbb   laaguago
    or not, luoh $ntont koono8 as much a part of the lav
    as if It had boon 0~~08006 ln plain and uaoquivoaal
    tomo.   This' vao the mrlo lnaouaood br our Su roa18
    COUPt in ml18 bUILtJ~V. -pIa       COUllt~,90 #OX. 606,
    40 s. Y. 403.
          ‘2.   Loglolatlon,   orgaalo or rtatutory, must bo
    roaronably cOB#truOd uid in b aaBnOr not FOP-t       t0
    CmOB 8OBOO. This rule lo annouaood $B 8uOOn fn81w
    &II60 Co.. v. State, 86 Tax. 250, 24 8. Y. 397, 22 L.R.A.
    483, and. Q Bt. Lou18 fS.U. Railway Co. of Toxar v.
    ToA, 94 Tax. 632, 64 8. U. 778,

         ‘3.  A public groat for a pub110 ldvankgo rhould
    be llborall~ oonrtruod in a~ lndoavor to acoamplloh tho
    purporo.of the (gnd.   This rulo vao announced In Ar-
    anoao County v. Coleman-9ulton tarturo CO., 108 TOX.
    '216,191 8. Y. 553.
         '4. In aonotrulng a lav It vi11 bo prooumod that
    tho croatoro of lamo an fulllar vlth the candltlono
    to bo rollevod lgalnot and the ooBditlon rf the count7
    to vhloh the lot lo lpplloablo. Vlnona L St. 9. R. CO.
    V. RUBO~, 113 0.8. 625, 5 a. ct. 606, 28 L. Ed. 1109.
~onblo    E. A. Sarton, page 8



         '5. If pooolble, that  oon8truotlon vi11 bo adopted
    vhlah vi11 prroto  tho pub110 lntonrto in luoord vlth
    8ouaA lconala 90110~. Fhlr rule vao nforrod to ln
    atat0 V. r&kO8,   72 TOX, 242, 11 8. we iowe
          ‘6. In tho oon8tructlon of Conotltutlonr, as ~011
    a sltatutoo,tho povoro noooo8ar~ to tho lx
                           noooorary           o r a loofo
                                             xoraloo
    povor oloarly granted
                  grmtod vi11 bo lmpllod. This rmlo vao
    roforrod to in Texas cent. 8. Co. vr Bovnun, 97 Tax.
                                                     Tax.
                  295.
    417, 79 s. u, 295.

          '7. When    a gmoralpovor lo oonfornd,   lvorf
    WA+tiOUhLr                 iOr the lXOl'~iOOOf 8-0 18
                 POVOP BOOO88bry
    8180 conferrod, vhothrr lxpro88l~ ranted or not. Thl8
    lo tho rule laid dovn in Cooloyt8 8 onotltutlonal Llml-
    tatlonr (8th EA.) vol. 1, page 138,
         "In addition to the lb o vogoneral ruler of lntor-
    protatlon, vo think that tho rule announced by our Su-
    promo court, through Chief Jurtico Phi1lip8, in baa888
    County lt al. v. Coleman-Fulton Pa8tw    COu~panf,108
    fox. 216, 191 S. Y. 553, 554, whore roctlon 52 of ar-
    tic10 3 Of Our COIi8titUtiOnYb8 under COB8tNCtiOn, 18
    the ~1s .of groatort application to tho fact8 in this
    ca.Io. It 18 48 fOllOV8l
         “The lplrlt, purpose and 8oopo of the particular
    provlrlon an all tQ bo oonoultod in tho offort to do-
    torrpinovlth OortairrtJ tho moaning of it8 torm8.t
         'Applying that ~10 Fn thlr caoo, VI have a0 he8-
    ltanc~ ln aonoludlq that tho lrpoBdlturo b7 tho olty
    of Port Arthur of it8 bond aonoy abovr m@ntlOBod for
    tho vork dOno by tho Contnl Conotruotlon Coapanr in
    COn8tNoting the Stllvoll storm Drain va8 not pro-
    hibited and vould not bo in vlolatlen of ooction 8,
    artlclo 11, of the cOB8titUtiOB. The lplrlt aBd the
    purporo that lctUato6 tho frw8oro of that artlalo van
    mainly tho pretootlon of tho llvoo and proportJ oi
    poop10 ln OitiO8 lltUato6 OB th8 Gulf ba#t snd al-
    va p lxpo886 to danger and hasardr of tho 8oar tro-
    tootlon to thooo pooplo and tholr property,  VI 8a),
    vao the ma5.nand oontrolllng thought, and la addltlon
    to that, and as incldontal to that, va8 .tho bonoflt
    that vould redound and aooruo to the pop10 of th0
    vholo rtato of Toxar br protooting luoh of it8 citicon8
~&able       It.Ar Ilrrton, paso 9


        as lfvr la the l x p o o oltloo.
                                  od      It vao knova that  Mary
        Tra;ao oountloo and altloo VOW so oltuatod upon tho
        Oolf hart as to b0 aonrkrtl7 exposed to tho ravagoo
        amI dootNotioa   of gulf hurrlaanoo,  arig tho purporo
       .of th4 framoro of tha art1010 vao to iv0 protoctlon,
        is far as po8oiblo through huun ok;1f anA agonor,
         to the llvor and property of our altiroBo rxpoo(d to
        8uGh htardo .
             %a think that the trial  oourt, uudor tho WI-
       donoo la this oboe, vbo oorreot la finding and oar&-
       oludlng that the Oa8tFUOtiOB of the 8tllvoll   Stem
       Dr&in, as OO?itOmplrtOA,Va8an 8888ntlAl end ~00088r27
       mb oomponoat part of tho ooa vall pro cot at Port Ar-
       thur, UIA tht thoroforo tho btllvoll i tom Drain vhon
       aomplotod vi11 be a part of the sea vall in the 801100
       in vhloh that tom 18 used ln ooctlon 8, artlolo 11,
       of the Con~tltutlallr*
             IB vlov   of tho holding   la   the above-oltod   oboe, It lo ap-
wnnt    that tho an8vor to the quo8tlon rubmittod by you 18 dopendant
upon tho dotomlnatlon      a8 to vhothor tho aontomplatod oonotructloa
       l88Olltir1,BOCO888~, and OOlUp8lIOntpUt Of tho 8UVbll          PPOjOCt.
lox   48  bB l ~inOor~      fact.  it 10 BOCO88bl'Y t0 I’
                                                        OPlbOO.  rbi80,    bnd
~tr&thoB    the-l~8lAo    6A.khoidr of tho rotaihg     vail in-ardor    to
rupport tho out8ldo 88bYbl1, it lo our opinion, bared OB tho foro-
nolna luthorltloo.    that ruoh OonotNOtiOn VOUld OOB8titUto      "Ui Oo-
&iTal    and noaoriar).md oomponmt part of tho roavall project”
at Port Lavaca, hxa8,      and tbat your quootion rhould bo aB8vorod
la th elfflma tlvo .
                                                      VOrr tNlr    TOUl'O

.tZphD&E                                               ATTQRRRXOHRRRALOF -S



    ATTCRSEY GENERAL OF TFXAS
                                                                        ~88iitbBt
JCD/JCt